Order entered December 22, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01049-CV

                         LESKEL NICHOLS, Appellant

                                          V.

             PROGRESSIVE INSURANCE COMPANY, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-00690

                                         ORDER

      Before the Court is appellant’s December 18, 2020 motion for extension of

time to file his jurisdictional letter brief. We GRANT the motion and ORDER the

letter brief be filed no later than January 21, 2021. We caution appellant that

further extension requests will be disfavored.

      We note the motion does not include the certificate of conference required

by Texas Rule of Appellate Procedure 10.1(a)(5). We caution that any further

motions shall include the certificate.

                                               /s/   KEN MOLBERG
                                                     JUSTICE